                                                                                           Case 2:19-cv-02563-RSWL-AGR Document 1 Filed 04/04/19 Page 1 of 20 Page ID #:1




                                                                                               1 Carol Lynn Finklehoffe. CA Bar No. 220309

                                                                                               2
                                                                                                   LIPCON MARGULIES ALSINA & WINKLEMAN
                                                                                                   One Biscayne Tower, Suite 1776
                                                                                               3   Miami, FL 33131
                                                                                               4
                                                                                                   Tel: 305-373-3016
                                                                                                   Fax: 305-373-6204
                                                                                               5   Email: cfinklehoffe@lipcon.com
                                                                                               6   Attorneys for Plaintiff

                                                                                               7
                                                                                                                         UNITED STATES DISTRICT COURT
                                                                                               8
                                                                                                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                               9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                                                                                   CAROL CORTES,                                       CASE NO.:
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12                Plaintiff,                             PLAINTIFF’S COMPLAINT
                                                           MIAMI, FL 33131




                                                                                              13 vs.                                                   AND DEMAND FOR JURY TRIAL
                                                                                              14
                                                                                                 PRINCESS CRUISE LINES, LTD., a
                                                                                              15 corporation for profit,

                                                                                              16
                                                                                                                Defendant.
                                                                                              17

                                                                                              18
                                                                                              19
                                                                                                                     COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                              20

                                                                                              21         Plaintiff, CAROL CORTES, bring this action individually. This action is
                                                                                              22 brought against Defendant PRINCESS CRUISE LINES, LTD. (hereinafter

                                                                                              23
                                                                                                   “PRINCESS”), a for profit corporation, for personal injuries sustained by the Plaintiff
                                                                                              24

                                                                                              25 CAROL CORTES and seeks compensatory damages, statutory attorney’s fees and

                                                                                              26 costs, and all other such relief provided under the Americans with Disabilities Act

                                                                                              27 (“ADA”), 42 U.S.C. § 12101A, Section 504 of the Federal Rehabilitation Act, 29

                                                                                              28                                                   1
                                                                                                                             Plaintiff’s Complaint and Demand for Jury Trial
                                                                                           Case 2:19-cv-02563-RSWL-AGR Document 1 Filed 04/04/19 Page 2 of 20 Page ID #:2



                                                                                                   U.S.C. § 794, et seq., the related California statutes, and under principles of
                                                                                               1

                                                                                               2 negligence pursuant to the General Maritime Law.

                                                                                               3                                          Jurisdiction
                                                                                               4
                                                                                                         1.     This Honorable Court has subject matter jurisdiction over Plaintiffs’
                                                                                               5

                                                                                               6 claims arising under ADA, 42 U.S.C. § 12101, et seq., pursuant to 28 U.S.C. § 1331

                                                                                               7 insofar as such claims arise under the laws of the United States of America.

                                                                                               8
                                                                                                         2.     Additionally and/or alternatively, complete diversity exists amongst the
                                                                                               9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10 Parties. The matter in controversy exceeds the required amount, exclusive of interest
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11 and costs. Should diversity not exist, then this matter is also brought under the
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                                                                   admiralty and maritime jurisdiction of this Honorable Court.
                                                           MIAMI, FL 33131




                                                                                              13

                                                                                              14         3.     This action is being pursued in this Court, as opposed to state court as
                                                                                              15 otherwise allowed by the Saving to Suitors Clause of 28 U.S.C. §1333, because

                                                                                              16
                                                                                                   Defendant PRINCESS unilaterally inserts a forum selection clause into its cruise
                                                                                              17

                                                                                              18 tickets that requires its passengers to file cruise-related suits only in this federal
                                                                                              19
                                                                                                   district and division, as opposed to any other place in the world.
                                                                                              20
                                                                                                         4.     Defendant PRINCESS, at all times material hereto, personally or through
                                                                                              21

                                                                                              22 an agent:

                                                                                              23
                                                                                                                a.    Operated, conducted, engaged in or carried on a business venture
                                                                                              24
                                                                                                                      in this state and/or county or had an office or agency in this state
                                                                                              25

                                                                                              26
                                                                                                                      and/or county;

                                                                                              27                b.    Was engaged in substantial activity within this state;

                                                                                              28                                                  2
                                                                                                                            Plaintiff’s Complaint and Demand for Jury Trial
                                                                                           Case 2:19-cv-02563-RSWL-AGR Document 1 Filed 04/04/19 Page 3 of 20 Page ID #:3



                                                                                                                c.     Operated vessels in the waters of this state;
                                                                                               1

                                                                                               2                d.     Purposefully availed themselves of the benefits of conducting

                                                                                               3                       activities in California by purposefully directing their activities
                                                                                               4
                                                                                                                       toward the state, thereby obtaining the benefits and protections of
                                                                                               5

                                                                                               6                       the state’s laws;
                                                                                               7                e.     The acts of the Defendant set out in this Complaint occurred in
                                                                                               8
                                                                                                                       whole or in part in this state and/or county;
                                                                                               9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10                f.     The cruise line ticket for the Plaintiff requires that suit be brought
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11                       in this Court against the named Defendant in this action.
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                                                                                                            The Parties
                                                           MIAMI, FL 33131




                                                                                              13

                                                                                              14         5.     Plaintiff, CAROL CORTES, was and is a resident of Florida.
                                                                                              15         6.     At all times material, Defendant PRINCESS was and is a for profit
                                                                                              16
                                                                                                   corporation with its worldwide headquarters, principal address and principal place of
                                                                                              17

                                                                                              18 business located in the County of Los Angeles.
                                                                                              19
                                                                                                         7.     At all times material, Defendant PRINCESS was and is a common
                                                                                              20
                                                                                                   carrier engaged in the business of marketing, selling and operating a cruise line out of
                                                                                              21

                                                                                              22 various ports throughout the world including, Los Angeles, California and Miami,

                                                                                              23
                                                                                                   Florida.
                                                                                              24
                                                                                                         8.     At all times material, Defendant PRINCESS derived substantial revenue
                                                                                              25

                                                                                              26
                                                                                                   from cruises originating and terminating in various ports throughout the world

                                                                                              27 including, Los Angeles, California and Miami, Florida.

                                                                                              28                                                   3
                                                                                                                             Plaintiff’s Complaint and Demand for Jury Trial
                                                                                           Case 2:19-cv-02563-RSWL-AGR Document 1 Filed 04/04/19 Page 4 of 20 Page ID #:4



                                                                                                         9.    At all times material, Defendant PRINCESS operated, managed,
                                                                                               1

                                                                                               2 maintained, supervised, chartered, and/or controlled a large commercial vessel named

                                                                                               3 Crown Princess (“the subject vessel”).

                                                                                               4
                                                                                                         10.   At all times material, Defendant PRINCESS transported fare-paying
                                                                                               5

                                                                                               6 passengers on cruises aboard its vessel Crown Princess.

                                                                                               7         11.   Defendant PRINCESS is a private entity that owns, leases, operates,
                                                                                               8
                                                                                                   and/or manages a place of public accommodation, the vessel Crown Princess,
                                                                                               9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10 operating in United States’ water or those of its territories, as defined by Title III of
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11 the ADA, 42 U.S.C. §§ 12181(6), (7), and 28 C.F.R. § 36.104.
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                                                                         12.   Defendant PRINCESS’ vessel, Crown Princess, is a public
                                                           MIAMI, FL 33131




                                                                                              13

                                                                                              14 accommodation facility, including inter alia, stateroom cabins, and is subject Title III

                                                                                              15 of the ADA, 42 U.S.C. § 12101, et seq.

                                                                                              16
                                                                                                                      General Allegations Common to All Counts
                                                                                              17

                                                                                              18         13.   At all times material, the Plaintiff CAROL CORTES was a fare paying
                                                                                              19
                                                                                                   passenger and lawfully aboard the vessel Crown Princess.
                                                                                              20
                                                                                                         14.   Plaintiff CAROL CORTES suffers from a motor neuron disease and
                                                                                              21

                                                                                              22 relies upon a scooter for her mobility. Consequently, Plaintiff is “physically disabled,”

                                                                                              23
                                                                                                   as defined by all applicable California and United States laws, and a member of the
                                                                                              24
                                                                                                   public whose rights are protected by these laws.
                                                                                              25

                                                                                              26
                                                                                                         15.   On or about January 15, 2018, the Plaintiff CAROL CORTES booked a

                                                                                              27 Trans-Atlantic cruise, departing from Fort Lauderdale, aboard the Crown Princess.

                                                                                              28                                                  4
                                                                                                                            Plaintiff’s Complaint and Demand for Jury Trial
                                                                                           Case 2:19-cv-02563-RSWL-AGR Document 1 Filed 04/04/19 Page 5 of 20 Page ID #:5



                                                                                                   At the time of booking, the Plaintiff CAROL CORTES specifically advised and
                                                                                               1

                                                                                               2 informed Defendant PRINCESS that she was physically disabled and would require

                                                                                               3 a wheelchair accessible stateroom aboard the subject vessel.

                                                                                               4
                                                                                                         16.   Defendant PRINCESS expressly guarantees on its website that
                                                                                               5

                                                                                               6 wheelchair-accessible staterooms have showers equipped with grab bars and

                                                                                               7 handrails, to wit:

                                                                                               8

                                                                                               9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                           MIAMI, FL 33131




                                                                                              13

                                                                                              14

                                                                                              15

                                                                                              16

                                                                                              17

                                                                                              18
                                                                                                         17.   At all times material, the Plaintiff CAROL CORTES was not provided
                                                                                              19
                                                                                                   with a wheelchair-accessible stateroom which included adequate and proper
                                                                                              20

                                                                                              21 handrails/grab bars, even though Defendant PRINCESS assured Plaintiff that she

                                                                                              22
                                                                                                   would be provided with such in her stateroom.
                                                                                              23
                                                                                                         18.   On or about April 15, 2018, the Plaintiff CAROL CORTES was injured
                                                                                              24

                                                                                              25 due to a hidden hazardous condition and/or the lack adequate and proper

                                                                                              26 handrails/grab bars aboard the Crown Princess when she slipped and fell on the

                                                                                              27

                                                                                              28                                                 5
                                                                                                                           Plaintiff’s Complaint and Demand for Jury Trial
                                                                                           Case 2:19-cv-02563-RSWL-AGR Document 1 Filed 04/04/19 Page 6 of 20 Page ID #:6



                                                                                                   unreasonably slippery flooring in her stateroom bathroom while attempting to shower.
                                                                                               1

                                                                                               2         19.    The dangerous nature of the unreasonably slippery flooring surface

                                                                                               3 and/or lack of adequate and proper handrails/grab bars were not open and obvious and

                                                                                               4
                                                                                                   Defendant PRINCESS failed to properly warn the Plaintiff, Carol Cortes, of these
                                                                                               5

                                                                                               6 hazardous conditions.

                                                                                               7         20.    These hazardous conditions were either created by the Defendant
                                                                                               8
                                                                                                   PRINCESS and its employees or had been in place for a sufficient period of time so
                                                                                               9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10 that the Defendant PRINCESS knew or should have known about them through the
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11 exercise of reasonable care.
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                                                                         21.    Alternatively, the Defendant PRINCESS and/or its employees, at all
                                                           MIAMI, FL 33131




                                                                                              13

                                                                                              14 material times, undertook to maintain and operate the Crown Princess in reasonably

                                                                                              15 safe manner, and thereby acquired a duty to exercise reasonable care in those

                                                                                              16
                                                                                                   undertakings.
                                                                                              17

                                                                                              18         22.    At all times material, Defendant PRINCESS possessed and enjoyed
                                                                                              19
                                                                                                   sufficient control and authority to modify the situation to be ADA compliant and had
                                                                                              20
                                                                                                   the financial resources, without much difficulty or expense, to do so.
                                                                                              21

                                                                                              22         23.    As a result of the negligence of Defendant PRINCESS and its actions
                                                                                              23
                                                                                                   and deliberate failures to provide proper and adequate handrails/grab bars, the
                                                                                              24
                                                                                                   Plaintiff CAROL CORTES suffered serious, permanent and debilitating injuries,
                                                                                              25

                                                                                              26
                                                                                                   including but not limited to fractures to both of her ankles requiring multiple surgical

                                                                                              27 procedures.

                                                                                              28                                                   6
                                                                                                                             Plaintiff’s Complaint and Demand for Jury Trial
                                                                                           Case 2:19-cv-02563-RSWL-AGR Document 1 Filed 04/04/19 Page 7 of 20 Page ID #:7



                                                                                                         24.   As a further result of Defendant PRINCESS’s actions and deliberate
                                                                                               1

                                                                                               2 failures to provide proper and adequate handrails/grab bars, Plaintiff CAROL

                                                                                               3 CORTES was deprived of full and equal use, enjoyment, benefit, use, privileges

                                                                                               4
                                                                                                   and/or accommodations that were equal to that afforded to other individuals who are
                                                                                               5

                                                                                               6 not physically disabled.

                                                                                               7                             COUNT I
                                                                                               8          VIOLATION OF THE AMERICANS WITH DISABILITY ACT
                                                                                               9         Plaintiff hereby incorporates by reference, as though fully set forth herein,
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10
                                                                                                   paragraphs 1 through 24, and alleges as follows:
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12         25.   Defendant PRINCESS is an entity covered by Title III of the ADA, 42
                                                           MIAMI, FL 33131




                                                                                              13 U.S.C. § 12101, et seq.

                                                                                              14
                                                                                                         26.   Defendant PRINCESS is a private entity that owns, leases, operates,
                                                                                              15

                                                                                              16 and/or manages a place of public accommodation, the vessel Crown Princess

                                                                                              17 operating in United States’ water or those of its territories, as defined by Title III of

                                                                                              18
                                                                                                   the ADA, 42 U.S.C. §§ 12181(6), (7), and 28 C.F.R. § 36.104.
                                                                                              19

                                                                                              20         27.   Defendant PRINCESS’s vessel, Crown Princess, includes places of
                                                                                              21
                                                                                                   public accommodations, inter alia, cabins, dining venues, specialty restaurants, bars
                                                                                              22
                                                                                                   and lounges, swimming pools, performance and movie theaters, internet cafes, spas
                                                                                              23

                                                                                              24 and beauty salons, gymnasiums and outdoor jogging tracks, medical and auxiliary

                                                                                              25
                                                                                                   services (i.e., infirmary or medical center), and youth programs. 42 U.S.C. §§
                                                                                              26
                                                                                                   12181(6), (7) and 28 C.F.R. § 36.104.
                                                                                              27

                                                                                              28                                                  7
                                                                                                                            Plaintiff’s Complaint and Demand for Jury Trial
                                                                                           Case 2:19-cv-02563-RSWL-AGR Document 1 Filed 04/04/19 Page 8 of 20 Page ID #:8



                                                                                                         28.   At all times material Plaintiff CAROL CORTES’s experience aboard the
                                                                                               1

                                                                                               2 subject vessel, and including on or about April 15, 2018, Defendant PRINCESS

                                                                                               3 knowingly failed to provide proper and adequate handrails/grab bars necessary for

                                                                                               4
                                                                                                   equal and effective use of bathrooms in violation of the prohibition against
                                                                                               5

                                                                                               6 discrimination based on disability contained in Title III of the ADA, 42 U.S.C. §

                                                                                               7 12182, et seq.

                                                                                               8
                                                                                                         29.   At all times material Plaintiff CAROL CORTES’ experience aboard the
                                                                                               9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10 subject vessel, and including on or about April 15, 2018, Defendant PRINCESS
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11 knowingly denied Plaintiff CAROL CORTES the opportunity to benefit from its
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                                                                   services, facilities, privileges, advantages, and accommodations that were equal to
                                                           MIAMI, FL 33131




                                                                                              13

                                                                                              14 that afforded to other individuals who are not physically disabled in violation of the

                                                                                              15 prohibition against discrimination based on disability contained in Title III of the

                                                                                              16
                                                                                                   ADA, 42 U.S.C. § 12182, et seq.
                                                                                              17

                                                                                              18         30.   At all times material Plaintiff CAROL CORTES’ experience aboard the
                                                                                              19
                                                                                                   subject vessel, and including on or about April 15, 2018, Defendant PRINCESS
                                                                                              20
                                                                                                   knowingly failed to make reasonable modifications in its policies, practices, and/or
                                                                                              21

                                                                                              22 procedures as necessary to afford Plaintiff CAROL CORTES with its goods, services,

                                                                                              23
                                                                                                   facilities, privileges, advantages, and/or accommodations in violation of the
                                                                                              24
                                                                                                   prohibition against discrimination based on disability contained in Title III of the
                                                                                              25

                                                                                              26
                                                                                                   ADA, 42 U.S.C. § 12182, et seq.

                                                                                              27         31.   At all times material Plaintiff CAROL CORTES’ experience aboard the

                                                                                              28                                                 8
                                                                                                                           Plaintiff’s Complaint and Demand for Jury Trial
                                                                                           Case 2:19-cv-02563-RSWL-AGR Document 1 Filed 04/04/19 Page 9 of 20 Page ID #:9



                                                                                                   subject vessel, and including on or about April 15, 2018, Defendant PRINCESS
                                                                                               1

                                                                                               2 knowingly failed to take such steps necessary to ensure that Plaintiff, CAROL

                                                                                               3 CORTES, was not excluded, denied services, segregated, and/or otherwise treated

                                                                                               4
                                                                                                   differently than individuals who are not physically handicapped because of the lack
                                                                                               5

                                                                                               6 of proper and adequate ADA complaint handrails in violation of the prohibition

                                                                                               7 against discrimination based on disability contained in Title III of the ADA, 42 U.S.C.

                                                                                               8
                                                                                                   § 12182, et seq.
                                                                                               9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                              10         32.    Defendant PRINCESS knew or should have known that those elements
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                              11 and areas described herein were inaccessible, violate state and federal law, and
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                              12
                                                                                                   deprived the Plaintiff CAROL CORTES of full and equal use, enjoyment, benefit,
                                                           MIAMI, FL 33131




                                                                                              13

                                                                                              14 use, privileges and/or accommodations that were equal to that afforded to other

                                                                                              15 individuals who are not physically disabled.

                                                                                              16
                                                                                                         33.    As a result of Defendant PRINCESS’s actions and failures to act,
                                                                                              17

                                                                                              18 Plaintiff CAROL CORTES was deprived of full and equal use, enjoyment, benefit,
                                                                                              19
                                                                                                   use, privileges and/or accommodations that were equal to that afforded to other
                                                                                              20
                                                                                                   individuals who are not physically disabled. Further, the Plaintiff CAROL CORTES
                                                                                              21

                                                                                              22 injured about her body and extremities, suffered physical pain, mental anguish, loss

                                                                                              23
                                                                                                   of enjoyment of life, disability, disfigurement, aggravation of any previously existing
                                                                                              24
                                                                                                   conditions and therefore incurred medical expenses in the care and treatment of
                                                                                              25

                                                                                              26
                                                                                                   Plaintiff, CAROL CORTES’ injuries and suffered physical handicap. The injuries are

                                                                                              27 permanent and continuing in nature, and Plaintiff CAROL CORTES will suffer the

                                                                                              28                                                  9
                                                                                                                            Plaintiff’s Complaint and Demand for Jury Trial
                                                                                           Case 2:19-cv-02563-RSWL-AGR Document 1 Filed 04/04/19 Page 10 of 20 Page ID #:10



                                                                                                    losses and impairments in the future. In addition, Plaintiff CAROL CORTES lost the
                                                                                                1

                                                                                                2 benefit of her vacation, cruise, and transportation costs.

                                                                                                3         WHEREFORE the Plaintiff CAROL CORTES demands judgment for all
                                                                                                4
                                                                                                    damages recoverable under the law, including but not limited to statutory attorney’s
                                                                                                5

                                                                                                6 fees and costs, against the Defendant PRINCESS and demands trial by jury.

                                                                                                7                              COUNT II
                                                                                                8            VIOLATION OF THE FEDERAL REHABILITATION ACT
                                                                                                9         Plaintiff hereby incorporates by reference, as though fully set forth herein,
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                                                                                    paragraphs 1 through 24, and alleges as follows:
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                               12         34.    Defendant PRINCESS is upon information and belief, a recipient of
                                                           MIAMI, FL 33131




                                                                                               13 federal funding and/or financial assistance or benefits and is an entity covered by

                                                                                               14
                                                                                                    Section 504 of the Federal Rehabilitation Act, 29 U.S.C. § 794, et seq.
                                                                                               15

                                                                                               16         35.    Defendant PRINCESS is a private entity that owns, leases, operates,
                                                                                               17 and/or manages a place of public accommodation, the vessel Crown Princess

                                                                                               18
                                                                                                    operating in United States’ water or those of its territories, as defined by Section 504
                                                                                               19

                                                                                               20 of the Rehabilitation Act, 29 U.S.C. § 794, et seq.

                                                                                               21
                                                                                                          36.    At all times material Plaintiff CAROL CORTES’ experience aboard the
                                                                                               22
                                                                                                    subject vessel, and including on or about April 15, 2018, Defendant PRINCESS
                                                                                               23

                                                                                               24 knowingly failed to provide proper and adequate handrails/grab bars necessary for

                                                                                               25
                                                                                                    equal and effective use of bathrooms in violation of the prohibition against
                                                                                               26
                                                                                                    discrimination based on disability contained in 29 U.S.C. § 794 and its implanting
                                                                                               27

                                                                                               28                                                   10
                                                                                                                              Plaintiff’s Complaint and Demand for Jury Trial
                                                                                           Case 2:19-cv-02563-RSWL-AGR Document 1 Filed 04/04/19 Page 11 of 20 Page ID #:11



                                                                                                    regulations.
                                                                                                1

                                                                                                2         37.      At all times material Plaintiff CAROL CORTES’ experience aboard the

                                                                                                3 subject vessel, and including on or about April 15, 2018, Defendant PRINCESS

                                                                                                4
                                                                                                    knowingly denied Plaintiff CAROL CORTES the opportunity to benefit from its
                                                                                                5

                                                                                                6 services, facilities, privileges, advantages, and accommodations that were equal to

                                                                                                7 that afforded to other individuals who are not physically disabled in violation of the

                                                                                                8
                                                                                                    prohibition against discrimination based on disability contained in 29 U.S.C. § 794
                                                                                                9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10 and its implanting regulations.
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11         38.      At all times material Plaintiff CAROL CORTES’ experience aboard the
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                               12
                                                                                                    subject vessel, and including on or about April 15, 2018, Defendant PRINCESS
                                                           MIAMI, FL 33131




                                                                                               13

                                                                                               14 knowingly failed to make reasonable modifications in its policies, practices, and/or

                                                                                               15 procedures as necessary to afford Plaintiff CAROL CORTES with its goods, services,

                                                                                               16
                                                                                                    facilities, privileges, advantages, and/or accommodations in violation of the
                                                                                               17

                                                                                               18 prohibition against discrimination based on disability contained in 29 U.S.C. § 794
                                                                                               19
                                                                                                    and its implanting regulations.
                                                                                               20
                                                                                                          39.      At all times material Plaintiff CAROL CORTES’ experience aboard the
                                                                                               21

                                                                                               22 subject vessel, and including on or about April 15, 2018, Defendant PRINCESS

                                                                                               23
                                                                                                    knowingly failed to take such steps necessary to ensure that Plaintiff CAROL
                                                                                               24
                                                                                                    CORTES was not excluded, denied services, segregated, and/or otherwise treated
                                                                                               25

                                                                                               26
                                                                                                    differently than individuals who are not physically handicapped because of the

                                                                                               27 absence of adequate and proper handrails/grab bars in violation of the prohibition

                                                                                               28                                                   11
                                                                                                                              Plaintiff’s Complaint and Demand for Jury Trial
                                                                                           Case 2:19-cv-02563-RSWL-AGR Document 1 Filed 04/04/19 Page 12 of 20 Page ID #:12



                                                                                                    against discrimination based on disability contained in 29 U.S.C. § 794 and its
                                                                                                1

                                                                                                2 implanting regulations.

                                                                                                3         40.    As a result of Defendant PRINCESS’s actions and failures to act,
                                                                                                4
                                                                                                    Plaintiff CAROL CORTES was deprived of full and equal use, enjoyment, benefit,
                                                                                                5

                                                                                                6 use, privileges and/or accommodations that were equal to that afforded to other

                                                                                                7 individuals who are not physically disabled. Further, the Plaintiff CAROL CORTES

                                                                                                8
                                                                                                    injured about her body and extremities, suffered physical pain, mental anguish, loss
                                                                                                9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10 of enjoyment of life, disability, disfigurement, aggravation of any previously existing
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11 conditions and therefore incurred medical expenses in the care and treatment of
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                               12
                                                                                                    Plaintiff CAROL CORTES’ injuries and suffered physical handicap. The injuries are
                                                           MIAMI, FL 33131




                                                                                               13

                                                                                               14 permanent and continuing in nature, and Plaintiff CAROL CORTES will suffer the

                                                                                               15 losses and impairments in the future. In addition, Plaintiff CAROL CORTES lost the

                                                                                               16
                                                                                                    benefit of her vacation, cruise, and transportation costs.
                                                                                               17

                                                                                               18         WHEREFORE the Plaintiff demands judgment for all damages recoverable
                                                                                               19
                                                                                                    under the law against the defendant and demands trial by jury.
                                                                                               20
                                                                                                                                 COUNT III
                                                                                               21
                                                                                                                   VIOLATION OF THE DISABLED PERSONS ACT
                                                                                               22                   UNDER THE CALIFORNIA CIVIL CODE § 54
                                                                                               23         Plaintiff hereby incorporates by reference, as though fully set forth herein,
                                                                                               24
                                                                                                    paragraphs 1 through 24, and alleges as follows:
                                                                                               25
                                                                                                          41.    California Civil Code §54 states, in part, that: Individuals with
                                                                                               26

                                                                                               27 disabilities have the same right as the general public to the full and free use of the

                                                                                               28                                                   12
                                                                                                                              Plaintiff’s Complaint and Demand for Jury Trial
                                                                                           Case 2:19-cv-02563-RSWL-AGR Document 1 Filed 04/04/19 Page 13 of 20 Page ID #:13



                                                                                                    streets, sidewalks, walkways, public buildings and facilities, and other public places.
                                                                                                1

                                                                                                2         42.    California Civil Code § 54 also states, in part, that: Individuals with

                                                                                                3 disabilities shall be entitled to full and equal access to accommodations, facilities,

                                                                                                4
                                                                                                    telephone facilities, places of public accommodation, and other places to which the
                                                                                                5

                                                                                                6 general public is invited.

                                                                                                7         43.    Both sections specifically incorporate (by reference) an individual’s
                                                                                                8
                                                                                                    rights under the ADA. See Civil Code §§ 54(c) and 54.1(d).
                                                                                                9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10         44.    Defendant PRINCESS discriminated against the Plaintiff CAROL
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11 CORTES when it knowingly denied Plaintiff CAROL CORTES full and equal access
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                               12
                                                                                                    to the benefit from its services, facilities, privileges, advantages, and accommodations
                                                           MIAMI, FL 33131




                                                                                               13

                                                                                               14 that were equal to that afforded to other individuals who are not physically disabled

                                                                                               15 in violation of the prohibition against discrimination based on disability, and

                                                                                               16
                                                                                                    therefore, infringed upon and/or violated Plaintiff CAROL CORTES’ rights under the
                                                                                               17

                                                                                               18 Disabled Persons Act.
                                                                                               19
                                                                                                          45.    As a result of Defendant PRINCESS’s actions and failures to act,
                                                                                               20
                                                                                                    Plaintiff CAROL CORTES was deprived of full and equal use, enjoyment, benefit,
                                                                                               21

                                                                                               22 use, privileges and/or accommodations that were equal to that afforded to other

                                                                                               23
                                                                                                    individuals who are not physically disabled. Further, the Plaintiff CAROL CORTES
                                                                                               24
                                                                                                    injured about her body and extremities, suffered physical pain, mental anguish, loss
                                                                                               25

                                                                                               26
                                                                                                    of enjoyment of life, disability, disfigurement, aggravation of any previously existing

                                                                                               27 conditions and therefore incurred medical expenses in the care and treatment of

                                                                                               28                                                    13
                                                                                                                               Plaintiff’s Complaint and Demand for Jury Trial
                                                                                           Case 2:19-cv-02563-RSWL-AGR Document 1 Filed 04/04/19 Page 14 of 20 Page ID #:14



                                                                                                    Plaintiff CAROL CORTES’ injuries and suffered physical handicap. The injuries are
                                                                                                1

                                                                                                2 permanent and continuing in nature, and Plaintiff CAROL CORTES will suffer the

                                                                                                3 losses and impairments in the future. In addition, Plaintiff CAROL CORTES lost the

                                                                                                4
                                                                                                    benefit of her vacation, cruise, and transportation costs.
                                                                                                5

                                                                                                6         46.      For each offense of the Disabled Persons Act, Plaintiff seeks actual
                                                                                                7 damages (both general and special damages), statutory minimum damages of one

                                                                                                8
                                                                                                    thousand dollars ($1,000), statutory attorney’s fees, and any other remedy available
                                                                                                9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10 under California Civil Code § 54.3.
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11         WHEREFORE the Plaintiff demands judgment for all damages recoverable
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                               12
                                                                                                    under the law against the Defendant under California Civil Code § 54.3 and demands
                                                           MIAMI, FL 33131




                                                                                               13

                                                                                               14 trial by jury.

                                                                                               15                                 COUNT IV
                                                                                               16                       VIOLATION OF THE UNRUH CIVIL
                                                                                                                   RIGHTS ACT UNDER CALIFORNIA CIVIL CODE
                                                                                               17

                                                                                               18         Plaintiff hereby incorporates by reference, as though fully set forth herein,
                                                                                               19
                                                                                                    paragraphs 1 through 24, and alleges as follows:
                                                                                               20
                                                                                                          47.      According to California Civil Code § 51, All persons within the
                                                                                               21

                                                                                               22 jurisdiction of this state are entitled to the full and equal accommodations, advantages,

                                                                                               23
                                                                                                    facilities, privileges, or services in all business establishments of every kind
                                                                                               24
                                                                                                    whatsoever.
                                                                                               25

                                                                                               26
                                                                                                          48.      California Civil Code § 51 states, in part that: No business establishment

                                                                                               27 of any kind whatsoever shall discriminate against any person in this state because of

                                                                                               28                                                    14
                                                                                                                               Plaintiff’s Complaint and Demand for Jury Trial
                                                                                           Case 2:19-cv-02563-RSWL-AGR Document 1 Filed 04/04/19 Page 15 of 20 Page ID #:15



                                                                                                    the disability of the person.
                                                                                                1

                                                                                                2         49.    A violation of the right of any individual under the ADA will also

                                                                                                3 constitute a violation of the Unruh Civil Rights Act pursuant to California Civil Code

                                                                                                4
                                                                                                    § 51(f).
                                                                                                5

                                                                                                6         50.    Defendant’s aforementioned acts and omissions denied the physically
                                                                                                7 disabled public – including Plaintiff – full and equal accommodations, advantages,

                                                                                                8
                                                                                                    facilities, privileges and services in a business establishment (because of their
                                                                                                9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10 physical disability).
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11         51.    These acts and omissions (including the ones that violate the ADA)
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                               12
                                                                                                    denied, aided or incited a denial, or discriminated against Plaintiff by violating the
                                                           MIAMI, FL 33131




                                                                                               13

                                                                                               14 Unruh Act.

                                                                                               15         52.    For each offense of the Unruh Civil Rights Act, Plaintiff seeks actual
                                                                                               16
                                                                                                    damages (both general and special damages), statutory minimum damages of four
                                                                                               17

                                                                                               18 thousand dollars ($4,000), reasonable attorney’s fees, and any other remedy available
                                                                                               19
                                                                                                    under California Civil Code § 52(a).
                                                                                               20
                                                                                                          WHEREFORE the Plaintiff demands judgment for all damages recoverable
                                                                                               21

                                                                                               22 under the law against the Defendant including reasonable attorney’s fees and costs

                                                                                               23
                                                                                                    incurred under California Civil Code § 52(a) and demands trial by jury.
                                                                                               24
                                                                                                                                COUNT V
                                                                                               25
                                                                                                                  NEGLIGENCE AGAINST DEFENDANT PRINCESS
                                                                                               26         53.    Plaintiff hereby incorporates by reference, as though fully set forth
                                                                                               27

                                                                                               28                                                   15
                                                                                                                              Plaintiff’s Complaint and Demand for Jury Trial
                                                                                           Case 2:19-cv-02563-RSWL-AGR Document 1 Filed 04/04/19 Page 16 of 20 Page ID #:16



                                                                                                    herein, paragraphs 1 through 24, and alleges as follows:
                                                                                                1

                                                                                                2         54.   At all times material, Defendant PRINCESS through its employees,

                                                                                                3 servants, agents, and/or representatives acting within the course and scope of their

                                                                                                4
                                                                                                    employment, owed the Plaintiff CAROL CORTES a non-delegable duty to exercise
                                                                                                5

                                                                                                6 reasonable care under the circumstances as required of an ocean common carrier for

                                                                                                7 the safety of a fare-paying passenger.

                                                                                                8
                                                                                                          55.   Alternatively, at all material times, Defendant PRINCESS and/or their
                                                                                                9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10 employees, engaged in certain affirmative undertakings, as hereafter alleged, and in
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11 doing so acquired a duty to exercise reasonable care in those undertakings.
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                               12
                                                                                                          56.   On or about April 15, 2018, Defendant PRINCESS and/or its agents,
                                                           MIAMI, FL 33131




                                                                                               13

                                                                                               14 servants, joint venturer’s and/or employees, breached its duty to provide the Plaintiff

                                                                                               15 CAROL CORTES with reasonable care under the circumstances, and was negligent

                                                                                               16
                                                                                                    and careless by committing the following acts and/or omissions including but not
                                                                                               17

                                                                                               18 limited to:
                                                                                               19
                                                                                                          a.    Failure to provide a reasonably safe restroom and shower;
                                                                                               20
                                                                                                          b.    Failure to provide an ADA compliant stateroom;
                                                                                               21

                                                                                               22         c.    Failure to provide adequate and proper hand rails/grab bars;
                                                                                               23
                                                                                                          d.    Failure to adequately and regularly inspect the stateroom bathroom for
                                                                                               24
                                                                                                                hazardous and dangerous conditions;
                                                                                               25

                                                                                               26
                                                                                                          e.    Failure to utilize adequate flooring in the stateroom bathroom;

                                                                                               27         f.    Failure to adequately design the shower in the stateroom so that it would

                                                                                               28                                                  16
                                                                                                                             Plaintiff’s Complaint and Demand for Jury Trial
                                                                                           Case 2:19-cv-02563-RSWL-AGR Document 1 Filed 04/04/19 Page 17 of 20 Page ID #:17



                                                                                                             not present a fall hazard;
                                                                                                1

                                                                                                2       g.   Failure to provide adequate markings and/or warnings of the dangerous

                                                                                                3            and hazardous condition of the stateroom bathroom;
                                                                                                4
                                                                                                        h.   Failure to warn of dangers of using shower with inadequate
                                                                                                5

                                                                                                6            handrails/grab bars and/or unreasonably slippery flooring surface;
                                                                                                7       i.   Failure to provide non-slip mats in the stateroom bathroom;
                                                                                                8
                                                                                                        j.   Failure to provide an adequate non-slip flooring surface in the stateroom
                                                                                                9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10            bathroom;
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11       k.   Failure to promulgate and/or enforce adequate policies and/or
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                               12
                                                                                                             procedures so as to maintain reasonably safe conditions in the stateroom
                                                           MIAMI, FL 33131




                                                                                               13

                                                                                               14            bathroom but not limited to adequately and regularly inspecting and/or
                                                                                               15            maintaining adequate flooring surfaces and proper and adequate
                                                                                               16
                                                                                                             handrails/grab bars in the stateroom bathroom;
                                                                                               17

                                                                                               18       l.   Failure to provide prompt, proper and/or adequate medical care to
                                                                                               19
                                                                                                             Plaintiff;
                                                                                               20
                                                                                                        m.   Failure to properly, adequately and safely implement the International
                                                                                               21

                                                                                               22            Safety Management Code, and by extension, its own Safety Management
                                                                                               23
                                                                                                             System and Safety Management Manual;
                                                                                               24
                                                                                                        n.   Failure to take corrective measures despite prior similar incidents; and/or
                                                                                               25

                                                                                               26
                                                                                                        o.   Other acts or omissions constituting a breach of the duty to use

                                                                                               27            reasonable care under the circumstances which are revealed through

                                                                                               28                                               17
                                                                                                                          Plaintiff’s Complaint and Demand for Jury Trial
                                                                                           Case 2:19-cv-02563-RSWL-AGR Document 1 Filed 04/04/19 Page 18 of 20 Page ID #:18



                                                                                                                  discovery.
                                                                                                1

                                                                                                2           57.   At all material times, Defendant PRINCESS had exclusive custody and

                                                                                                3 control of the subject vessel.

                                                                                                4
                                                                                                            58.   At all material times, Defendant PRINCESS negligently failed to
                                                                                                5

                                                                                                6 determine, eliminate, modify, correct, or warn the Plaintiff CAROL CORTES of the

                                                                                                7 dangerous and hazardous condition which resulted in her injuries. Defendant

                                                                                                8
                                                                                                    PRINCESS violated the International Safety Management Code and failed to have a
                                                                                                9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10 proper, adequate and safe Safety Management System Manual and/or failed to
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11 properly implement the Safety Management System Manual aboard the vessel. All
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                               12
                                                                                                    of which caused the Plaintiff CAROL CORTES to be injured.
                                                           MIAMI, FL 33131




                                                                                               13

                                                                                               14           59.   Defendant PRINCESS knew of the foregoing conditions causing
                                                                                               15 Plaintiff CAROL CORTES’ accident and did not correct them, or the conditions

                                                                                               16
                                                                                                    existed for a sufficient length of time so that Defendant PRINCESS in the exercise of
                                                                                               17

                                                                                               18 reasonable care under the circumstances should have learned of them and corrected
                                                                                               19
                                                                                                    them.
                                                                                               20
                                                                                                            60.   As a result of the negligence of Defendant PRINCESS, the Plaintiff
                                                                                               21

                                                                                               22 CAROL CORTES was injured about her body and extremities, suffered physical pain,

                                                                                               23
                                                                                                    mental anguish, loss of enjoyment of life, disability, disfigurement, aggravation of
                                                                                               24
                                                                                                    any previously existing conditions therefore, incurred medical expenses in the care
                                                                                               25

                                                                                               26
                                                                                                    and treatment of Plaintiff CAROL CORTES’ injuries and suffered physical handicap.

                                                                                               27 The injuries are permanent and continuing in nature, and Plaintiff CAROL CORTES

                                                                                               28                                                    18
                                                                                                                               Plaintiff’s Complaint and Demand for Jury Trial
                                                                                           Case 2:19-cv-02563-RSWL-AGR Document 1 Filed 04/04/19 Page 19 of 20 Page ID #:19



                                                                                                    will suffer the losses and impairments in the future. In addition, Plaintiff CAROL
                                                                                                1

                                                                                                2 CORTES lost the benefit of his vacation, cruise, and transportation costs.

                                                                                                3         WHEREFORE the Plaintiff CAROL CORTES demands judgment for all
                                                                                                4
                                                                                                    damages recoverable under the law against the Defendant PRINCESS and demands
                                                                                                5

                                                                                                6 trial by jury.

                                                                                                7                                         Prayer for Relief
                                                                                                8
                                                                                                          WHEREFORE, the Plaintiff CAROL CORTES respectfully request the Court
                                                                                                9
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10 enter judgment in her favor and against the Defendant PRINCESS as follow:
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11         1.       To enter judgment in favor of the Plaintiff against Defendant PRINCESS
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                               12
                                                                                                                   on all causes of action as alleged herein;
                                                           MIAMI, FL 33131




                                                                                               13

                                                                                               14         2.       To award compensatory damages in the amount to be ascertained at trial;
                                                                                               15         3.       To award statutory damages as permitted by California Civil Code §
                                                                                               16
                                                                                                                   52(a) and 54.3.
                                                                                               17

                                                                                               18         4.       To award statutory attorney’s fees and costs as permitted by law;
                                                                                               19
                                                                                                          5.       For prejudgment interest according to proof; and
                                                                                               20
                                                                                                          6.       To enter such other and further relief as the Court deems just under the
                                                                                               21

                                                                                               22                  circumstances.
                                                                                               23

                                                                                               24                                               LIPCON MARGULIES ALSINA & WINKLEMAN
                                                                                               25
                                                                                                    DATED: April 4, 2019.
                                                                                               26

                                                                                               27                                               BY: s/ Carol L. Finklehoffe

                                                                                               28                                                    19
                                                                                                                               Plaintiff’s Complaint and Demand for Jury Trial
                                                                                           Case 2:19-cv-02563-RSWL-AGR Document 1 Filed 04/04/19 Page 20 of 20 Page ID #:20




                                                                                                                                                    CAROL L. FINKLEHOFFE
                                                                                                1                                                   Attorney for Plaintiff
                                                                                                2

                                                                                                3                                  Demand for Jury Trial
                                                                                                4
                                                                                                            Plaintiff CAROL CORTES hereby demands a trial by jury on all claims for
                                                                                                5

                                                                                                6 relief.

                                                                                                7

                                                                                                8                                             LIPCON MARGULIES ALSINA & WINKLEMAN
                                                                                                9 DATED: April 4, 2019.
LIPCON, MARGULIES, ALSINA & WINKLEMAN P.A.




                                                                                               10
                                             TELEPHONE: (305)373-3016 FAX: (305)373-6204




                                                                                               11
                                                  2 S Biscayne Boulevard, Suite 1776




                                                                                               12                                             BY: s/ Carol L. Finklehoffe
                                                                                                                                                  CAROL L. FINKLEHOFFE
                                                           MIAMI, FL 33131




                                                                                               13
                                                                                                                                                  Attorney for Plaintiff
                                                                                               14

                                                                                               15

                                                                                               16

                                                                                               17

                                                                                               18
                                                                                               19

                                                                                               20

                                                                                               21

                                                                                               22

                                                                                               23

                                                                                               24

                                                                                               25

                                                                                               26

                                                                                               27

                                                                                               28                                                  20
                                                                                                                             Plaintiff’s Complaint and Demand for Jury Trial
